DETAILED ACTION
Summary 
This Office Action is responsive to amendments filed 12/21/2021.
Claims 1, 17, 19-22, 28-31 have been amended; claims 2-3 and 18 have been canceled; and claims 32-33 have been newly added.

Terminal Disclaimer
The terminal disclaimer filed on 12/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10,885,419 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 5-17, and 20-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a process for making a transaction card defined by a plurality of layers, the process comprising each and every one of the following steps:
providing a first portion of the card, the first portion comprising a non-plastic layer having first and second faces and a thickness therebetween; forming an opening in the non-plastic layer, the opening defined through the first face; disposing embedded electronics in the opening; providing a second portion of the card; providing a fill providing a transfer tape comprising unsupported adhesive disposed between a first release layer and a second release laver; removing the first release laver and attaching the adhesive to one of (i) the second portion of the card, and (ii) the first face and the embedded electronics; and removing the second release layer and attaching the adhesive to the other of (i) the second portion of the card, and (ii) the first face and the embedded electronics.
Regarding independent claim 19:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, a process for making a transaction card defined by a plurality of layers, the process comprising each and every one of the following steps:
providing a first portion of the card, the first portion comprising a non-plastic layer having first and second faces and a thickness there between; forming an opening in the non-plastic layer, the opening defined through the first face; disposing embedded electronics in the opening; providing a second portion of the card; providing a fill disposed in portions of the opening not occupied by the embedded electronics and attaching the first portion of the card to the second portion of the card; and wherein the step of providing the fill and attaching the first portion to the second portion of the card comprises the substeps of: laminating the first portion to the second portion in a lamination process at a temperature above room temperature, wherein the fill comprises a portion of a flowable polymer layer disposed in the second portion, wherein the flowable polymer layer is flowable at the lamination temperature.
Claims 4-18 and 20-33 depend from claims 1 and 19, respectively, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/Primary Examiner, Art Unit 2876